UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                                ORDER
             - against -
                                                           20 Cr. 399 (PGG)
 JAMES HOSKINS,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

             Defendant James Hoskins’ sentencing will take place on June 25, 2021 at 12:00

p.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New

York. Any submissions on behalf of Defendant Hoskins are due by June 4, 2021. The

Government’s submission is due by June 11, 2021.

Dated: New York, New York
       May 10, 2021
